DETAILED ACTION
Response to Amendment
The amendment filed 7/30/2021 has been entered. Claims 15-16 and 18-31 are currently pending in the application. Applicant’s amendments have overcome the outstanding objections and 112(b) rejections, but have not overcome the outstanding 112(f) interpretation, 102 rejections, and 103 rejections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “steering system”, “control unit”, “steering input unit”, actuator unit” in claims 15-6, 18-28, and 30; and “interface unit” in claim 28.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-16, 18-23, and 25-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Badiru et al (U.S. Patent 9,776,657).
Regarding claim 15, Badiru teaches a method for testing at least one vehicle component of a vehicle (Abstract; Summary), comprising: placing a steering system (24 [Col. 8, lines 35-46], 16 [Col. 4, line 61 to Col. 5, line 13]) of the vehicle in at least one test operating state (See "one or more tests are performed to assess vehicle steering functionality and health" in Col. 8, line 64 to Col. 9, line 2 [and see further description through Col. 12, line 44]), the steering system including a control unit (46, for example) which is at least one of electrically and electronically connected to a steering input unit to provide a steering torque in a normal operating state (Col. 8, lines 35-46); and using an actuator unit (EPS) of the steering system in the at least one test operating state to carry out at least one driving maneuver ("left and right torque") to test the at least one vehicle component without an active steering demand on a manual steering control of the steering input unit (Col. 11, lines 37-57; Col. 12, lines 10-44).
Badiru teaches that the at least one driving maneuver is selected from the group consisting of at least one sudden lane change (left and right torque at peak motor torque capability), a sine-dwell maneuver, a fishhook maneuver, a J-turn maneuver, and a U-turn maneuver (Col. 11, lines 37-57; Col. 12, lines 10-44).
Regarding claim 16, Badiru discloses the invention of claim 15 as discussed above, and Badiru teaches that using the actuator unit of the steering system in the at least one test operating state to carry out the at least one driving maneuver to test the at least one vehicle component comprises: using the actuator unit of the steering system in the at least one test operating state to carry out at least one driving maneuver to test at least one vehicle component selected from the group consisting of a vehicle software, a steering component of the steering system, and a chassis (Col. 12, lines 29-44; Col. 13, lines 5-34).
Regarding claim 18, Badiru discloses the invention of claim 15 as discussed above, and Badiru teaches that using the actuator unit of the steering system comprises: using a control unit of the vehicle to automatically control at least one actuator of the actuator unit which is provided for direct influencing a direction of travel of the vehicle in the at least one test operating state (Col. 11, lines 39-40).
Regarding claim 19, Badiru discloses the invention of claim 15 as discussed above, and Badiru teaches that placing the steering system of the vehicle in the at least one test operating state comprises: placing the actuator unit in a special test operating mode in which at least one operating function that is blocked in a normal operating mode is accessible (Col. 11, lines 44-45 [steering torque at peak capable torque blocks normal torque level steering]).
Regarding claim 20, Badiru discloses the invention of claim 15 as discussed above, and Badiru teaches that placing the steering system of the vehicle in the at least one test operating state comprises: replacing an operating software associated with a normal operating mode with a test software associated with at least one test operating mode (the test operating mode is clearly different from the normal operating mode, as discussed above, and the test operating mode is initiated by test signal in Col. 9, lines 22-37).
Regarding claim 21, Badiru discloses the invention of claim 15 as discussed above, and Badiru teaches that placing the steering system of the vehicle in the at least one test operating state comprises: shifting from execution of an operating software, permanently stored in a first memory area of an operating memory of the vehicle and associated with a normal operating mode, to execution of a test software associated with a test operating mode and stored in a second memory area of the operating memory that is separated from the first memory area and protected from the first memory area  (the test operating mode is clearly different from the normal operating mode, as discussed above, and the two different memory areas may be reasonably interpreted as different programming code stored in the memory, which are inherently protected from each other since they are independently operable for normal vs test operating modes).
Regarding claim 22, Badiru discloses the invention of claim 15 as discussed above, and Badiru teaches coupling at least one external electronic device (computer 64, phone 57, "remote access center", and rig 100 which are connected to the vehicle via wireless communication) to the actuator unit through an interface (wireless interface)(Figure 1; Col. 4, lines 20-26); and setting at least one test parameter for testing the at least one vehicle component via the interface using the external electronic device (wirelessly "sensing an electrical signal emitted by the vehicle 12" to initiate test procedure in Col. 9; or setting a health and functionality status via computer 64 in Col. 12, lines 26-44).
Regarding claim 30, Badiru discloses the invention of claim 15 as discussed above, and Badiru teaches that placing the steering system of the vehicle in at least one test operating state comprises: placing the actuator unit in a special test operating mode in which a limitation of at least one operating function that is limited in a normal operating mode is removed (steering torque is allowed to reach peak capable value as discussed above).
Regarding claim 23, Badiru teaches a vehicle with a steering system, comprising: a steering input unit (steering wheel, for example) of the steering system including a manual steering control; and an actuator unit (EPS) of the steering system configured to provide a steering torque in a normal operating state, the actuator unit including a control unit (46) which is at least one of electrically and electronically connected to the steering input unit (Col. 8, lines 35-46), wherein the steering system is configured to be placed in at least one test operating state in which the actuator unit carries out at least one driving maneuver to test at least one vehicle component without an active steering demand on the manual steering control (Col. 11, lines 37-57; Col. 12, lines 10-44).
Badiru teaches that the at least one driving maneuver is selected from the group consisting of at least one sudden lane change (left and right torque at peak motor torque capability), a sine-dwell maneuver, a fishhook maneuver, a J-turn maneuver, and a U-turn maneuver (Col. 11, lines 37-57; Col. 12, lines 10-44).
Regarding claim 25, Badiru discloses the invention of claim 23 as discussed above, and Badiru teaches at least one interface (wireless interface) operably connected to the actuator unit and configured to couple with at least one external electronic device (computer 64, phone 57, "remote access center", and rig 100 which are connected to the vehicle via wireless communication)(Figure 1; Col. 4, lines 20-26).
Regarding claim 31, Badiru discloses the invention of claim 23 as discussed above, and Badiru teaches the control unit further comprising: a memory including program instructions; and at least one processor operably connected to the memory, the at least one processor configured to execute the program instructions to place the steering system in the at least one test operating state (Col. 8, lines 35-46).
Regarding claim 26, Badiru teaches a vehicle system (Figure 1), comprising; a vehicle (12); a steering system (24 [Col. 8, lines 35-46], 16 [Col. 4, line 61 to Col. 5, line 13]) including a steering input unit (steering wheel, for example) including a manual steering control, an actuator unit (EPS) configured to provide a steering torque in a normal operating state, the actuator unit including a control unit (46) which is at least one of electrically and electronically connected to the steering input unit (Col. 8, lines 35-46), and at least one interface (wireless interface) operably connected to the actuator unit and configured to couple with an external electronic device (computer 64, phone 57, "remote access center", and rig 100 which are connected to the vehicle via wireless communication)(Figure 1; Col. 4, lines 20-26), wherein the steering system is configured to be placed in at least one test operating state in which the actuator unit carries out at least one driving maneuver to test at least one vehicle component without an active steering demand on the manual steering control (Col. 11, lines 37-57; Col. 12, lines 10-44).
Badiru teaches that placing the steering system of the vehicle in the at least one test operating state comprises: shifting from execution of an operating software, permanently stored in a first memory area of an operating memory of the vehicle and associated with a normal operating mode, to execution of a test software associated with a test operating mode and stored in a second memory area of the operating memory that is separated from the first memory area and protected from the first memory area  (the test operating mode is clearly different from the normal operating mode, as discussed above, and the two different memory areas may be reasonably interpreted as different programming code stored in the memory, which are inherently protected from each other since they are independently operable for normal vs test operating modes).
Regarding claim 27, Badiru discloses the invention of claim 26 as discussed above, and teaches that the external electronic device is configured to couple wirelessly with the at least one user interface, as discussed above.
Regarding claim 28, Badiru discloses the invention of claim 26 as discussed above, and teaches that the external electronic device comprises an interface unit configured to provide a management environment for setting at least one test parameter (wirelessly "sensing an electrical signal emitted by the vehicle 12" to initiate test procedure in Col. 9; or setting a health and functionality status via computer 64 in Col. 12, lines 26-44).
Regarding claim 29, Badiru discloses the invention of claim 26 as discussed above, and teaches the control unit further comprising: a memory including program instructions; and at least one processor operably connected to the memory, the at least one processor configured to execute the program instructions to place the steering system in the at least one test operating state (Col. 8, lines 35-46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badiru et al (U.S. Patent 9,776,657) in view of Dirksen et al (U.S. Pre-Grant Publication 2002/0041273).
Regarding claim 24, Badiru discloses the invention of claim 23 as discussed above, but Badiru does not teach that the steering system is a steer-by-wire steering system.
Dirksen teaches a steering system for a vehicle, wherein the steering system is a steer-by-wire steering system in order to enable advantageous driver display devices (Paragraph 0010).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Badiru, such that the steering system is a steer-by-wire steering system, as suggested and taught by Dirksen, in order to enable advantageous driver display devices.

Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that "steering system," "control unit," "steering input unit," and "actuator unit," should not be interpreted under 112(f), the examiner respectfully submits that these are not known structural elements, as applicant has argued. The terms “system” and “unit” are clearly listed in the MPEP as generic placeholder terms which do not imply any particular structure, and the additional terms “steering”, “control”, etc. are functional and do not imply any specific structure.
Further, the functions attributed to each of these elements in the claims would not be given full patentable weight if not for the interpretation under 112(f) giving adequate structure to the limitations to inherently perform the functions. 
In response to applicant’s argument that the recited driving maneuver is not disclosed by Badiru because the vehicle is stationary, the examiner respectfully submits that the claim does not recite that the vehicle must be moving, and the maneuvers may be performed stationary as a test. An amendment specifying that the vehicle is in motion during the maneuver would be necessary for this argument to be persuasive in overcoming the teaching of a test maneuver performed while the vehicle is stationary.
In response to applicant’s argument, regarding the “blocking” limitation of claim 19, the examiner respectfully submits that the “blocking” function is not defined in a manner which the given broad interpretation is precluded. As noted in the rejection “steering torque at peak capable torque blocks normal torque level steering”. More specificity in the definition of the “blocking” may overcome a broad interpretation of the term in the claim.
In response to applicant’s argument, regarding claim 20, the examiner respectfully submits that “replacing an operating software” is very broad, and replacing one software implemented method step with another constitutes “replacing an operating software” absent some additional and more meaningful definition in the claim. 
In response to applicant’s arguments regarding the limitation “placing the steering system in the at least one test operating state comprises shifting from execution of an operating software, permanently stored in a first memory area of an operating memory of the vehicle and associated with a normal operating mode, to execution of a test software associated with a test operating mode and stored in a second memory area of the operating memory that is separated from the first memory area and protected from the first memory area”, the examiner respectfully submits that if the instructions to perform the two different modes (in the Badiru reference) were not stored in different memory areas in some manner (perhaps not the same manner as in applicant’s disclosed invention), one mode would necessarily have overwritten the other in memory. The two different memory areas must be more specifically defined in the claim to overcome the interpretation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747